On behalf of W.C. Cardwell, a duly verified petition for writ of habeas corpus was filed in this court on March 20, 1915. alleging that petitioner was illegally restrained of his liberty and unlawfully imprisoned in the county jail of Choctaw county, by Lee Loftin, sheriff of said county; that the cause of said restraint is that he was committed to the county jail by the district judge upon a verdict of the jury returned in cause No. 667, State of Oklahoma v. W.C. Cardwell, wherein the jury returned a verdict of guilty against him in said cause, to await the further action of the court.
It is alleged that said restraint is illegal and unauthorized because a demurrer to the information was sustained and the county attorney was thereupon granted leave to file an amended information, but the court did not order that a new information be filed in said cause, and *Page 680 
that the county attorney thereupon amended said information by interlineation; that said information charged this defendant with the crime of burglary, and as amended was never refiled, and for this reason the defendant moved the court to dismiss said cause and abate the same, which motion was by the court overruled, and for this reason said district court was without jurisdiction to try this defendant. The petition was received by mail.
On November 5, 1915, the Attorney General filed a demurrer thereto on the ground that upon the facts stated the petitioner is not entitled to have a writ of habeas corpus issue.
The demurrer was sustained, and it was ordered that the writ be denied and the cause dismissed.